Citation Nr: 1724001	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-18 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to July 29, 2010 for the grant of service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968 in the U.S. Navy.
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  On July 29, 2010, VA received the Veteran's claim for service connection for CLL.

2.  At the time of receipt of the July 29, 2010 claim, there were no pending or otherwise unadjudicated claims for a CLL disability.
 
3.  The RO granted service connection based on 38 C.F.R. § 3.313, which was enacted in October 1990, effective as of August 5, 1964.


CONCLUSION OF LAW

The criteria for an effective date prior to July 29, 2010 for the grant of service connection for CLL have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.114(a), 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Regarding VA's duty to notify, in August 2010, the RO sent a letter to the Veteran providing the notice required for how effective dates are determined.  Benefits were subsequently granted, and the Veteran appealed the effective date assigned.  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
  
Analysis

An Application for Compensation (VA Form 21-526) was date stamped July 29, 2010 as the date VA received the Veteran's service-connection claim for CLL.  VA denied the Veteran's service-connection claim for CLL in October 2011.  He filed a notice of disagreement with this decision in January 2012, and an August 2012 rating decision granted service connection for CLL effective July 29, 2010.  

The Veteran contends that he is entitled to an earlier effective date as his claim was granted pursuant to a change in the law at 38 C.F.R. § 3.309, effective in October 2003, and because he manifested CLL at the time the liberalizing law became effective.  See Statement from American Legion received July 2013.  The Veteran, through his representative, asserts because CLL was added to the 3.309(e) list of presumptive diseases in October 16, 2003, he should be awarded an earlier effective date.  However, the RO granted service connection based on 38 C.F.R. § 3.313, which was enacted in October 1990, and made effective as of August 5, 1964.  See Rating decision dated August 2012 (finding that 38 CFR §3.313 allows service connection to be granted for veterans who served in Vietnam who develop non-Hodgkin's Lymphoma, and granting service connection based on 38 CFR §3.313 and "a VA Bulletin noting that VA considers CLL to be the same disease as non-Hodgkin's Lymphoma for purposes of the cited regulation"); see also Claims Based on Service in Vietnam, 55 Fed. Reg. 43,123-01 (October 26, 1990).  

When compensation is awarded pursuant to any change in the law that creates a new entitlement, then the effective date will be based on the facts found, and the claimant may receive retroactive payments for up to one year prior to the date of application for benefits or the date of the administrative determination of entitlement, whichever is earlier.  38 U.S.C. § 5110(g); 38 C.F.R. § 3.114.  

To take advantage of the earlier effective date based on a liberalizing law, 38 C.F.R. § 3.114(a) requires that the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or Veterans Affairs issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The medical evidence does not suggest and the Veteran does not allege that his CLL disability was present in August 1964.  Indeed, VA General Counsel has determined that "As a practical matter, the provisions of 38 U.S.C. § 5110(g) and 38 C.F.R. § 3.114(a) permitting payment of retroactive benefits for periods prior to the date of receipt of a claim under certain circumstances could not be applicable in determining the effective date of an award of service connection under section 3.313 because no one could have met all eligibility requirements for benefits under section 3.313 on its effective date of August 5, 1964."  VAOGCPREC 5-94.  Thus, the Veteran is not entitled to a retroactive effective date of up to one year under 38 C.F.R. § 3.114(a) as the evidence does not establish that the veteran had developed CLL as of August 1964.  

The Veteran and his representative also assert that a May 2011 VA Compensation service bulletin regarding service connection under 38 C.F.R. § 3.313 for CLL indicates his claim was granted pursuant to a liberalizing law.   See Statement dated November 2011, See Statement from American Legion received July 2013.  While VA's interpretation of the term "non-Hodgkin's lymphoma" did change in April 2009 and May 2011, a change in interpretation is not a "liberalizing law" or "liberalizing VA issue" that triggers 38 C.F.R. § 3.114.  See, e.g., Brown v. Nicholson, 21 Vet. App. 290, 295 (2005) (en banc) ("An interpretive rule merely represents the agency's reading of statutes and rules rather than an attempt to make new law or modify existing law."); Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) (holding that a M21-1 change was merely interpretive rather than substantive where VA clarified the test to use in determining whether a veteran had "service in the Republic of Vietnam").

  
The Board also notes that there were no pending or otherwise unadjudicated claims for a CLL disability at the time of receipt of the July 29, 2010 claim, and the Board can discern no other potential source of an earlier effective date absent a showing of clear and unmistakable error, which has not been alleged here.  

In short, the Veteran does not meet the criteria for establishing an effective date prior to January 27, 2010, for the grant of service connection for CLL. The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. On the facts found above, an effective date for the grant of service connection for CLL earlier than the date of the claim for service connection (i.e., July 29, 2010) is not warranted. There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim for an earlier effective date is denied. 


ORDER

An effective date prior to July 29, 2010 for the grant of service connection for chronic lymphocytic leukemia is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


